 300DECISIONSOF NATIONALLABOR RELATIONS BOARDPenn Traffic Company, Riverside Division and FrankLudwig Pakalnis,Jr. Case 8-CA-85731June 6, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND KENNEDYOn January17, 1975,AdministrativeLaw JudgeMax Rosenberg issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decidedto affirmthe rulings,fmdings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Penn Traffic Com-pany,RiversideDivision,Youngstown, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.inYoungstown, Ohio, on October 31 and November 1,1974,on an amended complaint filed by the GeneralCounsel of the National Labor Relations Board and ananswer interposed thereto by Penn Traffic Company,Riverside Division, herein called the Respondent.2 At issueiswhether Respondent violated Section 8(a)(3) of theNational Labor Relations Act, as amended, by dischargingemployee Frank Ludwig Pakalnis, Jr., on August 17, 1974,and whether Respondent otherwise independently violatedSection 8(a)(1) by certain conduct to be detailed herein-after. Briefs have been received from the General Counseland the Respondent, which have been duly considered.Upon the entire record made in this proceeding,including my observation of the demeanor of the witnessesas they testified on the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERRespondent, a Pennsylvania corporation with its princi-pal offices located in DuBois, Pennsylvania, is engaged inthe retail sale of groceries and related food productsthroughout the States of Ohio and Pennsylvania. Itoperates a retail store, the sole one involved herein, knownasStoreNo. 38, at 886 Midlothian Boulevard, inYoungstown, Ohio. During the annual period material tothisproceeding,Respondent derived gross revenues inexcess of $500,000, and received at the above-named storegoods valued in excess of $50,000 directly from pointslocated outside the State of Ohio. The complaint alleges,the answer admits, and I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAssociated Trades and Crafts, National Union, hereincalled theUnion,3 is a labor organization within themeaning of Section 2(5) of the Act .4ICase 8-CA-8573 was consolidated with Case 8-CA-8490 by theRegional Director for Region 8 for purposes of hearing; Case 8-CA-8490was severed from this proceeding at the hearing for purposes of decision.2The Respondent has excepted to certain credibility findings made bytheAdministrativeLaw JudgeIt is theBoard's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefullyexaminedthe record and find no basis for reversing his findings.However, the Board finds Respondent's exception to the Decision of theAdministrative Law Judge that Kennelly was never confronted at thehearingwith an affidavit to have meet. For this reason we do not rely on theAdministrative Law Judge's finding that Kennelly "changed tack" in histestimony.Nevertheless, our review of the record convinces us that theAdministrative Law Judge'sDecision is correct for the reasons statedtherein.DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding 1 was heard before me218 NLRB No. 54III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint allegesthatRespondent violated Section8(a)(3) of the Act when,on August17, 1974,5 it dischargedemployee Frank Ludwig Pakalnis,Jr., because he had, orRespondent believed he had, joined and assisted the Unionand/or because he had engaged in other protectedconcerted activities.The affirmative pleadings furtherICase 8-CA-8573 was consolidated by the Regional Director forRegion 8 withCase 8-CA-8490 for purposes of hearing. Case 8-CA-8573was severed at thehearing from Case 8-CA-8490 for purposes of decision.2The consolidated complaint, which issued on October 18, 1974, isbasedon a chargefiled on August 28, 1974, and served on August 31, 1974,and an amended charge filed on October 10 and served on October 18,1974.3The name of the Union was erroneously styledin the complaint as the"Arts and Crafts Union."4 The recordestablishesand I find that the Unionexists forthe purposeof dealing with employersconcerning wages, hours,and otherterms andconditionsof employment of employees5 All dates herein fall in 1974. PENN TRAFFIC COMPANY301allege that Respondent independently violated Section8(a)(1) of the statute on August 16 when Ray Kennelly, themanager of Store No. 38 located at the MidlothianBoulevard address, interrogated employee John Laskoregarding the organizational activities of the Union. For itspart,Respondent denies the commission of any laborpractices proscribed by the Act.It is undisputed and I find that, early in July, FrankLudwig Pakalnis, Jr., visited the Ohio Bureau of Employ-mentin search of a job. That agency referred him toRespondent's district manager, Robert Hockenberry, foran interview. Pakalnis met with Hockenberry, and thelatter informed Pakalnis that Respondent's hourly rate ofpay amounted to $2.50 and that its employees wererepresented by a labor organization known as the UnitedFood Handlers Union, called the UFHU. Pakalnis testifiedthat, about a week before he entered Respondent's employon July 15, he had occasion to speak with Ray Kennelly,themanager of Store No. 38. During the conversation,Kennelly reiterated the information concerning wage ratesand union representationwhich Hockenberry had previ-ously given to Pakalnis. According to Pakalnis, on July 16,Kennelly summoned him to the latter's office - andprofferedPakalnisaUFHU authorization card forsignature.When Pakalnis inquired, "what if I didn't wantto be in this union," Kennelly replied that "everybody herewas in the union and they didn't have another union."Pakalrus thereupon signed the UFHU designation on thatday.It is undenied and I fmd that, on or about July 29, anindividual identified as "Babe" entered the store andapproached Pakalnis. Babe stated that he was an agent oftheUnion and asked whether Pakalnis was satisfied withthe collective representation which UFHU afforded. Babethen inquired whether Pakalnis desired to join anotherlabor organization, namely, the Union, which he claimedprovided greater employment benefits than those whichRespondent's employees were currently receiving, andPakalms responded in the affirmative. Whereupon, Babeinstructed Pakalnis to contact his fellow employees andascertain their interest in casting their lot with the Union.Pakahiis further testified without contradiction and Ifind that, at the beginning of August, Babe returned to thesupermarket and handed Pakalnis a number of unionauthorization cards and suggested that Pakalnis executeone and that he solicit the signatures of other employees.Thereafter, Pakalnis exhorted a few employees to sign thedesignations, including John Lasko, Rosemary Hromyak,and James Duncan, but they declined to do so becausethey were ignorant of the Union's history, programs, andgoals.Pakalnis testified without dispute and I fmd that, on orabout August 3, while he was discussing the Union withemployee John Lasko, Dorothy Howard, a cashier whowas also the chief UFHU representative at the store,approached the men. At this juncture, Pakalnis jokinglyasked Howard whether she would "back us in a wildcatstrike."According to Pakalnis, Howard apparently tookthe exhortation seriously and later reported it to StoreManager-Kennelly.Pakalnis alsotestified that, on August10, he entered into a conversation with Gary Akers, thehead floorman at the store who is concededly not asupervisor within themeaning ofthe Act. During theircolloquy, Pakalnis asked Akers how the latter felt aboutthe UFHU and whether Akers was in favor of selecting adifferent labor organizationto representhim. Akers repliedthat "You mightas well not eventry, because you won'teven get this." Rounding out the chronology regardingPakalms'employment tenure with Respondent, he wasdischarged on August 17, during his probationary period,because assertedly he was excessively absent from workand tardy, he failed satisfactorily to perform his duties, andhe violated company rules.As in the case of Pakalnis, John Lasko was employed atStoreNo. 38 as a grocery clerk and worked along withPakalnis. Lasko testified that, in early August, Pakalnisreported to Lasko that a representative of the Union hadappeared at the store who inquired whether Pakalnis wasinterestedin joiningthat labor organization in lieu of theUFHU. After asking whether Lasko would be amendableto enlistment in the ranks of the Union, Pakalnis soughtout Lasko's advice as to the employees from whom theformer should solicit membership. Lasko provided Pakal-nis with the requested information.Sometimethereafter,Lasko was in the company of Pakalnis when the latterinquired of Rosemary Hromyak, a meatcutter at theestablishment, whether she would be interestedin signing apetition favoring collectiverepresentationby the Union.Hromyak rejoined that "you will have to get moreorganized before I put my name on anything."Lasko further testified that, in early August, he over-heard a conversationbetweenPakalnis and Head Floor-man Gary Akers at the store. Pakalnis queried Akers as towhether the floorman favored replacing the UFHU withthe Union, to which Akers responded that Pakalnis "mightas well forget it because you can't get it inanyway."It is also Lasko's undisputed testimony that,sometimebetween August 3 and 13 whileStoreManager RayKennelly was on vacation, Lasko heard Pakalnis inquirewhether Dorothy Howard "would support us if we wentout on a wildcat strike." When Howard answered in thenegative, Pakalnis asked Howard if she would be interestedin joining the Union. Lasko further testified that, on orabout August 14, Store Manager Kennelly commenced towash the store windows following his return from vacationand Lasko provided Kennelly with a hose to accomplishthe chore. While they were thus engaged, Kennelly askedLaskowhether the employee had intended to file agrievance against him. Lasko disclaimed any such contem-plated action, at which point Kennelly inquired, "What doyou know aboutanother uniontrying to come in here?"Lasko related that some unidentified male had approachedPakalnis about the matter, but added that "I don't thinknothing iscoming outof it . . . ." Finally, Lasko testifiedthat,on or about August 14, __ he overheard DorothyHoward inform Kennelly that "they wanted to go on awildcat strike...."Rosemary Hromyak,a meat wrapperat Store No. 38,testified that, duringPakalnis'employment at the estab-lishment, he inquired whether Hromyak "would like tohave another Union."Pakalnis assuredHromyak that theselectionof anotherlabor organizationby the employees 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould "mean moremoney." On another occasion, Pakal-nis solicited Hromyak's membership in the Union. Howev-er,when Pakahiis` was unable to enlighten her as to theUnion's aims,Hromyak remarked that "before you haveanybody sign anything, you better find a little more aboutitbecause you will get everybody in an uproar and therewill be a lot of firing here." In her testimony, Hromyakacknowledged that she never informed any segment ofmanagementabout Pakalnis'statementor activities in thisregard.6Dorothy Howard, the head cashier at Store No. 38, wascalled as a witnessby the General Counsel. As chronicledheretofore,Howard was selected as Local UFHU presi-dent for that store and served in that capacity during thetimes materialherein. It is Howard's testimony that, whileStore Manager Ray Kennellywas onvacation from August3 to 13, she engaged in a conversationnearthe storecompacter with Pakalnis and John Lasko in earshot ofGary Akers. Pakalnis opened the discussion by stating,"Hey, president, how about a wildcat strike to get anotherUnion?" Howard commented that "You can't do that, youknow," to which Pakalnis replied, "Well, you mean youwon't back us then?" Howard answered, "No. Because youdon't know what you are talking about." 7 Akers interject-ed and admonished that the employees could not legallyengagein a work stoppage because of the provisions of anexistingcontract between Respondent and UFHU. Onfurther examination, Howard admitted that Pakalnis alsostated on this occasion, "Hey, pres., we want anotherUnion" and he pointedly made reference to the Unioninvolved in this proceeding. Before the conversationterminated,Pakalnis suggested that if enough of theemployees signed a petition seeking representation by theUnion, the Respondent "would have to listen to us."Howard responded, "Not necessarily. They would justprobably fire a' lot of us." Pakalnis then remarked that heintendedto discussthe matter with certain individuals andinquired whether Howard wouldassist himin solicitingemployees to sign the petition. When Howard declined todo so, the colloquy ended.Howard further testified that she had occasion to speakto Store Manager Kennelly when he returned from hisvacation on August 13. In the presence of Akers, Howardrepeated the contents of the entire conversation which shehad with Pakalnis at the compacter; namely, that Pakalnishad informed her that he and Lasko desired representationby the Union, that he considered circulating a petitionamong his fellow employees to enlist their support for theUnion, and that he planned to induce the employees toengage ina wildcat strike to oust the UFHU in favor of theUnion.After this conversation, and on August 14,PersonnelManager Roland Spencer visited the store andentered StoreManager Kennelly's office. Howard wassummonedto the office and, during an ensuing discussion,she laid bare to Spencer the statements of Pakalnis that hefavored theUnion and that he hadsuggested theemployees'engagementinawildcatwork stoppage.Finally,Howard testified that, on August 16, the daybefore Pakalnis' discharge, she was called to Kennelly'sofficewhere she met Kennelly and Respondent's districtmanager, Robert Hockenberry. These officials questionedher again about the comments which Pakalnis utteredduring his earlier conversation with her at the compacter,andHoward repeated each of the statements whichPakalnis had made. After Howard had responded to thequeries,Hockenberry turned to Kennelly and asked,"Well, how is he as far as a worker goes?" to whichKennelly replied, "I don't want to talk about it now."In defense of this litigation, Respondent claims that ithad no knowledge of Pakalnis' activities on behalf of theUnion prior to his separation from its employment rolls onAugust 17, and asserts that the sole reason for histermination was bottomed in his failure to deport himselfas a satisfactory employee both in the performance of hisduties and in his relationship with fellow employees. I findno merit in this defense.Gary Akers testimonially recounted that he was presentduring a conversation between Pakalnis and Howard inearlyAugust when Pakalnis "wanted to formulate awildcat strike to go out for more wages. He seemed to thinkthatDorothy [Howard] was the president of the union atour store and that she should formulate and get it going. Isaid that with another strike clause on your contract, I said,if you go out you could lose your job and she said shewould back nothing that was illegal and she would havenothing to do with it." When questioned on cross-examina-tion by the General Counsel as to when he first becameaware of Pakalnis' interest in the Union, Akers initiallystated that he learned of this activity about a week prior toPakalnis' discharge through "rumors" and "hearsay." Hethen confessed that he had spoken to Pakalnis in earlyAugust about some union cards which the latter carried inhis pocket. Akers further ^ admitted that, one day while heand Pakalnis and John Lasko were unloading a truck,"Frank [Pakalnis] mentioned about the union and Johnsaid something about the union and whether or not Iwould be for it or against it. I said they might as well forgetit."Akers also acknowledged that Pakalnis complainedthat the wages at Respondent's store were too meager andPakalnis suggested that the situation could be corrected byenlistingthe support of another labor organization.However, Akers steadfastly proclaimed that he did notimpart this -intelligence to any official in Respondent'shierarchy until the afternoon of August 17, followingPakalnis'discharge,when he informed Store ManagerKennelly of Pakalnis' activities on behalf of the Union. Ido not credit Akers' testimony, not only because he failedto impress me as a credible witness, but also because histestimony collides with that of Store Manager Kennellywho averred that he learned about Pakalnis' proposedwildcat strike prior to the discharge from Akers who wasthe "first one to tell me [Kennelly] about it."StoreManager Kennelly testified that, on August 14,PersonnelManager Roland Spencer visited the store to6EmployeesAdele Zarisky, Joseph Plakosh, and James Duncanon behalf of the Union.similarly testified that, during this period, Pakalnis solicited their member-7At the hearing, the General Counsel abandoned any contention in thisship in the Union. As in the case of Hromyak, these employees concededproceeding that Pakalnis' discharge for engaging in a wildcat work stoppagethat they did not apprise any of Respondent's officials of Pakalms' effortswould have been violative of Sec. 8(a)(3) of the Act. PENN TRAFFIC COMPANY303discussacivilrightsmatter with hint and DorothyHoward came to his office. At the outset of his testimony,Kennelly claimed that the only topic of discussion betweenthe parties dealt with Howard's revelation that Pakalnismentioned the prospect of a wildcat strike in order toescalate wage rates.However, Kennelly then admitted that,during the same period prior to Pakalniis' discharge, helearned that the employee had sought to organize his fellowworkers and place them in the halter of the Union ratherthan the UFHU. Kennelly testified that the decision toterminatePakalniswas made by Personnel ManagerSpencer on August15 as a resultof a cash register incidentinvolvingPakalnisand Howard. However, Kennelly thenchanged tack when shown a sworn affidavit which he gaveto theBoard agentin which Kennelly admitted that thedecisionto fire Pakalnis was made by District ManagerHockenberry on August 15 after consultation with Kennel-ly.Kennelly also recalled a conversation which he had withJohn Lasko when the former began to clean the storewindows after his return from vacation. According toKennelly, he asked Lasko whether the employee hadintended to file a grievance against the supervisor andLasko disclaimed any such intention. Lasko thereuponinquiredwhetherKennelly had heard "about anotherunion" and Kennelly replied in the affirmative. Lasko thenvolunteered that a petition was to be circulated in the plantto oust the UFHU. Kennelly denied that he had interrogat-ed Lasko at any time during this conversation regardingthe advent of the Union. Lasko impressed me as an honestand trustworthy witness, and I credit his testimony andfmd that, while conversing with Kennelly on August 14 inthe course of cleaning the store windows, Kennelly askedLasko, "What do you know about another union trying tocome in here?"Personnel ManagerRoland Spencer testified that he hadlearned from Howard during his visit to the store onAugust '14 that Pakalnis had urged that the employeesembarkupon a wildcat strike, but he vigorously deniedthat any mention had been made by Howard concerningPakalnis'adherence to and support of the Union. Spencerfurther testified that, afterlearningof Pakalnis' workshortcomings for the first time on August 15, he instructedKennelly to discharge Pakalnis. In Spencer's words, whenhe learned of Pakalms' work record from Kennelly, hecommented, "All right. You get rid of him. And you get ridof him quick. You get with Bob Hockenberry and do it."Finally,DistrictManager Robert Hockenberry testimo-nially recounted that he had a conference with Kennellyand Howard on either August 15 or 16. When questionedas towhether, in that conversation, Howard made mentionof any of Pakahuis' union activities other than his desire tocall awildcat strike, Hockenberry replied, "No, I wasn'tinterested' in any other activities. I wanted to talk to herabout the wildcat strike. This was news to us. We wantedto find out the particulars on that matter. This was the onlyreason shewas brought into the office in my presence."Icredit the testimony of Dorothy Howard, whoseinterestsin this litigationand testimonial tenor wereobviously-more attunedto the UFHU and Respondentthan to the Union or the General Counsel, and find that, inearlyAugust, she learned from Pakalnis that the latteractively sought to enlist the collective support of the Unionby circulating a petition among the employees to gainrepresentation by that labor organization and to oust theUFHU from the plant, and that she conveyed thisinformation to Store Manager Kennelly, Personnel Man-ager Spencer, and District Manager Hockenberry, betweenAugust 14 and 16. Accordingly, I find that Kennelly,Spencer, and Hockenberry were fully apprised of Pakalnis'activities on behalf of the Union prior to his separation onAugust 17.Iplace no credence in Respondent's assertion that itsevered Pakalnis from its payroll on August 17 due tomisconduct at work because I believe that the incidents onwhich Respondent relies played no compelling role in hisdischarge. Thus, Respondent contends that one reason forthe separation involved an incident in mid-August in whichPakalnis, in Howard's presence, made change at her cashregisterwithout consulting Howard. When Howard com-plained to Store Manager Kennelly about the matter,Kennelly visited Pakalnis and simply stated, "Frank, youknow, you should know, you aren't permitted to get intothe register drawer. Dorothy is very shook about it.Pleasedo not do this again." Kennelly conceded on the stand that"There was very little said about it. Just that I told him thatitwas wrong to do." After Howard reported the incident toKennelly,Pakalnisupbraided her for doing so andremarked that, if she werea man, "he would have punchedher out." Despite the fact that Howard also immediatelyrelated this threat to Kennelly, no disciplinary action wastaken against Pakalnis. Moreover, Respondent claims thatanother ingredient in its decision to terminate Pakalnis washis deliberate falsification of the reason for his absencefrom work 1 day. In this connection, Pakalnis had aWednesday off from workand, desirousof taking an AirForce examination in preparation for enlistment, Pakalnisabsented himself from duty on the following Thursdayafter telling Kennelly that he had attended a funeral of arelative.When Kennelly learned the real reason for theabsence, Kennelly's only comment was "The only thing Isaid was I would appreciate it very much from now on thatwhenever you are going to be off that I would be notifiedahead of time if at all possible. He [Pakalnis] thought thathe would get fired after the Thursday episode and I said forno reason would a person get fired for going out to join theAir Force if that is what he wanted to do." Furthermore,while Pakalnis had absented himself from the job for 1 daya week in 4 of the 5 weeks of his employment and wastardy from work, and while he and a fellow employeestocked ice cream bars in a cooler improperly, Pakalniswas never officially reprimanded for these deeds.In short, I find that, in early August, Pakalnis manifestedan interest in assisting the Union in its effort to attainexclusive representational status at Store No. 38 and hesolicited both Howard and Akers and other employees tojoin in this venture. These activitieswerereported to StoreManagerKennelly,PersonnelManager Spencer, andDistrictManager Hockenberry by Howard and Akersbetween August 14 and 16. I find that, armed with thisknowledge,Respondent decided to and did dischargePakalnis on August 17, not because of any deficiencies in 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis work performance or his personal conduct, but becauseRespondent wished to rid itself of a troublemaker who wasbent upon altering the organizationalstatus quoat thestore. By discharging Pakalnis, I conclude that Respondentoffended the provisions of Section 8(a)(3) of the Act.Based upon Lasko's credited testimony, I find that, onAugust 14, Kennelly interrogated Lasko concerning theorganizational activities of the Union at the Store. In thecontext of the circumstances outlined herein, I concludethat Kennelly's interrogation was coercive and violative ofSection 8(a)(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close andintimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certainunfair labor practices, I shall order thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that Respondent discharged Frank LudwigPakalnis, Jr., on August 17, 1974, for reasons proscribed bySection 8(a)(3) of the Act. I shall therefore recommend thatRespondent make him whole foranyloss of pay which hemay have suffered as a result of the discriminationpracticed against him. The backpay provided for hereinshall be computed in accordance with the Board's formulaset forth in F.W.Woolworth Company,90 NLRB 289(1950),with interest thereon at the rate of 6 percent perannum computed in the manner prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962). I shall alsorecommend that Respondent offer Frank Ludwig Pakalnis,Jr., immediate and full reinstatement to his former job or,if it no longer exists,to substantially equivalent employ-ment.Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in this case, Ihereby make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By dischargingFrank LudwigPakalnis, Jr., therebydiscriminating in regard to his hire and tenure ofemployment,in order to discourage his engagement ins In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrder hereinshall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and Order,and allobjectionsthereto shall bedeemed waived for all purposes.activitieson behalf ofthe Union,Respondent has engagedin and is engaging in unfairlaborpractices within themeaning of Sectiop8(a)(3) of the Act.4.By interfering with,restraining, and coercing em-ployees in the exercise of the rights guaranteed in Section 7of the Act,Respondent has engaged in and is engaging inunfair labor practices proscribedby Section8(a)(1) of theAct.5.The aforesaidunfair labor practices are unfair laborpractices within the meaning of Section2(6) and (7) of theAct.Uponthe foregoing findingsof fact andconclusions oflaw and the entire record, and pursuant to Section10(c) ofthe NationalLaborRelationsAct, asamended, I herebyissue the following recommended:ORDER8Respondent, Penn Traffic Company, Riverside Division,Youngstown, Ohio, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Discharging employees, thereby discriminating inregard to their hire and tenure of employment, in order todiscourage their engagement in activities on behalf ofAssociated Trades and Crafts, National Union.(b)Coercively interrogating employees concerning or-ganizational activities of the Union at Store No. 38.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act;(a)Offer to Frank Ludwig Pakalnis, Jr., immediate andfull reinstatement to his former job or, if it no longer, exists,to substantially equivalent employment, and make himwhole for any loss of pay which he may have suffered as aresult of the discrimination practiced against him, in themanner setforth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security record and reports, and allother records necessary to analyze the amount of backpaydue herein.(c) Post at its Store No. 38 locatedat 886MidlothianBlvd.,Youngstown, Ohio, copies of the attached noticemarked "Appendix."9 Copies of said- notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered byanyother material.9In the event that the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin thenotice reading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National Labor RelationsBoard." PENN TRAFFIC COMPANY305(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees, therebydiscriminating in regard to their hire and tenure ofemployment, in order to discourage their membershipinAssociated Trades and Crafts, National Union, orany other labor organization.WE WILL NOT coercively interrogate our employeesabout union activities at our Store No. 38.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrightsguaranteed under Section 7 of the NationalLabor Relations Act, as amended.WE WILL make Frank Ludwig Pakalnis, Jr., wholefor any loss of pay he may have suffered as a result ofour discrimination practiced against him, and wE wni-reinstate him to his old job or, if it no longer exists, to asubstantially equivalent one.All our employees are free to become, remain, or refrainfrom becoming or remaining members of the above-namedor any other labor organization.PENN TRAFFIC COMPANY,RIVERSIDEDIVISION